Woods, J.
Appeal from a decree of foreclosure of a mortgage upon real estate. The appellee has filed no brief. The appellants have assigned the following errors:
1st. The finding is contrary to law.
2d. The finding is contrary to the evidence.
3d. The court assessed the damages too high.
4th. The court erred in overruling the demurrer to the complaint.
5th. The court erred in sustaining the demurrer of the plaintiff to the defendants’ answer.
The complaint is unquestionably good. Demurrers were sustained to more than one answer, and to other answers were overruled. It is, therefore, impossible to know to what answer the 5th specification of error refers. Besides the appellants’ brief is silent in reference to the rulings on demurrer.
The first, second and third specifications are proper causes for a new trial, but are not proper specifications in an assignment of errors. The proper assignment would have been that the court erred in overruling thé motion of the appellants for a new trial. This has been often decided.
Judgment affirmed, with costs.
Petition for a rehearing overruled.